Appeal from an order of the County Court of Washington County (Berke, J.), entered December 22, 2003, which denied petitioner’s application pursuant to CPL 390.50 for a copy of his presentence report.
Petitioner sought to obtain a copy of the presentence investigation report prepared in connection with a prior criminal action against him. County Court summarily denied his application and petitioner appeals.
We affirm. CPL 390.50 (1) provides that a presentence report “is confidential and may not be made available to any person . . . except where specifically required or permitted by statute or upon specific authorization of the court.” Here, petitioner’s bare assertion that he needed a copy of the presentence investigation report to prepare for his appearance before the Board of Parole, without any indication that there is an upcoming parole hearing scheduled, was insufficient to constitute a factual showing of his need for the report (see Matter of Kilgore v People, 274 AD2d 636 [2000]; Matter of Blanche v People, 193 AD2d 991 [1993]). Accordingly, we find no reason to disturb County Court’s denial of petitioner’s request. Given our conclusion, petitioner’s remaining contention need not be addressed.
Cardona, P.J., Crew III, Spain, Mugglin and Lahtinen, JJ., concur. Ordered that the order is affirmed, without costs.